(oOX'lS
                                ELECTRONIC RECORD




COA#       12-13-00241-CR                        OFFENSE:        22.021


           James Scott Frels v. The State of
STYLE:     Texas                                 COUNTY:         Trinity

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    258th District Court


DATE: 04/22/2015                   Publish: NO   TC CASE #:      9953




                         IN THE COURT OF CRIMINAL APPEALS


         James Scott Frels v. The State of
STYLE:   Texas                                        CCA#:
                                                                     ^Ol^SL
         APPELLAtJT^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:_                                                SIGNED:                           PC:

JUDGE:     fJU UUsLupZ-^                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD